TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 2, 2014



                                      NO. 03-13-00074-CV


                                   Tedde R. Blunck, Appellant

                                                 v.

                                   Cathy A. Blunck, Appellee




          APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
            DISMISSED AS MOOT -- OPINION BY JUSTICE GOODWIN


This is an appeal from the judgment signed by the trial court on October 24, 2012. Having

reviewed the record, the Court agrees that the appeal should be dismissed. Therefore, the Court

dismisses the appeal as moot. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.